Title: To John Adams from Samuel Allyne Otis, 24 March 1791
From: Otis, Samuel Allyne
To: Adams, John



Sir
March the 24th 1791

As there was a degree of heat not usual in Senate, when the question was taken on the second reading of the Cunsular bill sent from the House of Representatives for concurrence, I think it incumbent to submit the journal to your correction on that question, & on the two last acts of Senate in their Legislative capacity; relying that if they are not perfectly right, you will be so good as to put them so.
I have the honor to be / With esteem & respect / Your Excellencys / most Humble Sert

Sam. A. Otis